Exhibit 10.1

AMENDED AND RESTATED SEVERANCE AGREEMENT

This AMENDED AND RESTATED SEVERANCE AGREEMENT (the “Agreement”) is made this
         day of March 2014, by and among Global Brass and Copper, Inc., a
Delaware corporation (the “Company”), Global Brass and Copper Holdings, Inc., a
Delaware corporation (“GBCH”), and Robert T. Micchelli (“Executive”). The
Company, GBCH, and Executive are referred to herein collectively as the
“Parties” or individually as a “Party.”

RECITALS:

WHEREAS, Executive currently serves as the Chief Financial Officer of the
Company and GBCH, reporting to the Chief Executive Officer (“CEO”) of the
Company and GBCH; and

WHEREAS, the Company and Executive previously entered into that certain
Severance Agreement dated October 20, 2011 (the “2011 Severance Agreement”); and

WHEREAS, Section 3.02 of the 2011 Severance Agreement provides that the
Severance Agreement may be amended by the Company and Executive, and the Parties
now consider it desirable to amend and restate the Severance Agreement in its
entirety; and

NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
including Section 3.13, and intending to be legally bound, the Parties hereby
agree as follows.

ARTICLE I

Employment and Termination

 

1.01 At Will Employment. Executive shall continue to be an at will employee of
the Company. Executive shall be entitled to receive such compensation and
benefits as the GBCH Board of Directors (the “Board”) and management of the
Company shall determine appropriate from time to time, subject to the rights
that may be created in Executive under the definition of Good Reason below. This
Agreement is not a contract of employment and shall not be interpreted to change
Executive’s status as an employee at will of the Company. The purpose of this
Agreement is to provide for payment of severance amounts in the event
Executive’s employment with the Company terminates under the specific terms and
conditions set forth herein.

 

1.02

Severance. In the event of the occurrence of any Triggering Event (as
hereinafter defined), Executive shall be furnished a comprehensive general
waiver and release of claims against the Company and GBCH substantially in the
form attached as Exhibit A hereto (the “Release”) within five (5) business days
of the Triggering Event, and subject to Executive’s execution, delivery, and
nonrevocation of the Release (or, in event of Executive’s death, execution,
delivery, and nonrevocation of the Release of claims by Executive’s surviving
spouse, estate, or legal representative) within sixty (60) calendar days
following a Triggering Event (the “Release Condition”), (A) the Company shall
provide to Executive a lump-sum severance payment in immediately available funds
in an amount equal to the sum of (i) one (1) year of base pay at the highest
rate of base salary payable to Executive during the one-year period immediately
prior to the Triggering Event and (ii) the higher of (x) the target annual bonus
amount established for



--------------------------------------------------------------------------------

  Executive under any annual bonus plan, such as the Executive Officers 2013
Annual Incentive Plan or any similar or successor plan providing annual or
short-term incentive payments to Executive (the “Bonus Plan”), for the year
preceding the Triggering Event, (y) the average annual bonus of Executive over
the three (3) years immediately prior to the year of the Triggering Event, and
(z) the amount set forth on Exhibit B, and (B) the Company will cause to be
provided to Executive coverage under or equal in value to the Company’s health
plan, dental plan, and life insurance plan and coverage to each dependent of
Executive covered under the health plan and dental plan immediately prior to the
Triggering Event on the same terms and conditions as the Company provides such
coverages to active employees and dependents and at a cost to Executive per
period of coverage equal to the periodic contribution amount charged to active
employees for a period of one (1) year or, if earlier, until Executive secures
comparable coverages under comparable terms and conditions under a successor
employer’s health, dental, and life plans, (C) the Company will reimburse
Executive in an amount not to exceed $25,000 for up to twelve (12) months of
senior executive-level career transition assistance by a recognized outplacement
firm selected by Executive, provided that Executive commences to utilize the
program not later than six (6) months following the Triggering Event, and
(D) vesting of Executive’s unvested option shares, restricted shares, and
performance shares shall be accelerated as described in Section 1.03 below. The
payments and benefits provided under clauses (A) through (D) of the preceding
sentence are referred to herein as the “Severance Benefits.” If Executive has
not secured comparable coverage under a successor employer’s health plan at the
end of one year, Executive’s rights under COBRA shall begin upon the loss of
coverage after the one-year continuation described in the preceding sentence.
Payments and benefits that do not constitute nonqualified deferred compensation
and are not subject to Section 409A (as defined below) shall commence five
(5) calendar days after the Release Condition is satisfied and payments and
benefits which are subject to Section 409A shall commence on the sixtieth
(60th) calendar day after termination of employment (subject to further delay,
if required pursuant to Section 3.11(b) below), provided that the Release
Condition is satisfied. This severance payment and benefits shall be in lieu of
any other severance payments or benefits available under the previously executed
letter agreement or any severance policy or procedure of the Company. The
severance amount shall be in lieu of and satisfaction of any amount otherwise
payable under the Bonus Plan.

 

1.03 Accelerating Award Vesting. Upon a Triggering Event, the vesting of
Executive’s unvested options, restricted stock, performance shares, and other
equity awards, shall be wholly or partly accelerated as follows:

 

  (a) If Executive has attained age sixty (60) years on or before the Triggering
Event, Executive’s unvested options, restricted stock, performance shares, and
any other equity awards, shall vest in accordance with all of the applicable
equity award agreements then in effect between the Executive and the Company.

 

  (b)

If Executive has not attained age sixty (60) years on or before the Triggering
Event, a portion of Executive’s unvested options, restricted stock, performance
shares, and other equity awards shall become vested upon the Triggering Event.
The portion of Executive’s unvested options and unvested restricted stock that

 

-2-



--------------------------------------------------------------------------------

  become vested upon the Triggering Event shall be equal to a percentage
determined by multiplying the number of unvested option shares and unvested
restricted shares by a fraction, the numerator of which is the number of
calendar days between October 2, 2013, and the Triggering Event, and the
denominator of which is seven hundred thirty (730) (the “Pre-60 Percentage”).
The portion of Executive’s unvested performance shares that become vested and
earned upon the Triggering Event (i) shall be calculated in accordance with the
terms of the applicable performance share award agreement (including, for
example, any applicable pro ration provisions and any performance chart in the
applicable performance share award agreement), as if Executive had terminated
due to retirement after attaining age sixty (60) years, and (ii) then that
number of performance shares earned shall be multiplied by the Pre-60
Percentage. For illustrative purposes, with respect to Executive’s 2013
performance share award, if Executive separated on April 1, 2014, and the
Committee determined that the actual RONA achieved through that date was 14.1%,
the number of performance shares earned would be 18,282, to which a pro ration
fraction of 306/1095 would be applied pursuant to the 2013 performance share
award agreement, resulting in a figure of 5,109 performance shares, to which the
Pre-60 Percentage fraction of 181/730 would be applied pursuant to this
Section 1.03(b), resulting in 1,267 performance shares being earned and vested
and paid out to Executive in accordance with the terms of the 2013 award
agreement. Any other unvested equity awards held by Executive shall become
earned and/or vested in accordance with the terms and operation of the
applicable award agreement, multiplied by the Pre-60 Percentage in accordance
with the intent of this Section 1.03(b).

With respect to any equity award that includes any performance condition,
including but not limited to Executive’s existing performance share awards,
Executive shall recuse himself from the Board’s determination of whether any
performance condition set forth in the applicable equity award agreement has
been achieved (including but not limited to the RONA calculation as set forth in
the Executive’s 2013 Performance Share Award Agreement, or any similar
performance metric used for any equity award agreement). The portion of
Executive’s unvested options and restricted stock that do not become vested, and
the portion of the performance shares (or similar equity award) that are not
earned and vested under Sections 1.03(a) and (b) above shall be forfeited.

 

1.04 Accrued Payments. In addition to the Severance Benefits, Executive shall be
entitled to receive as soon as practicable, and in all events within thirty
(30) calendar days following the date of the Triggering Event, (i) payment of
any accrued but unpaid base salary, any accrued and unreimbursed business
expenses in accordance with Company policy, and any accrued but unused vacation
in each case accrued or incurred through the date of the Triggering Event,
(ii) any payments, benefits, or entitlements that are vested, fully and
unconditionally earned pursuant to any Company plan, policy, program, or
arrangement or other agreement, other than those providing for severance,
separation pay, or salary continuation payments or benefits (collectively, the
“Accrued Payments”).

 

-3-



--------------------------------------------------------------------------------

1.05 Triggering Event. A Triggering Event shall be deemed to occur if the
Company terminates Executive’s employment with the Company without Cause or
Executive resigns for Good Reason.

 

1.06 Termination by the Company for Cause. For purposes of this Agreement,
“Cause” shall mean (i) willful failure or refusal to perform Executive’s duties
as Chief Financial Officer of the Company after written notice from the CEO;
(ii) willful misconduct or gross negligence in the performance of Executive’s
duties to the Company that has an adverse effect on the Company after receipt of
at least one warning from the Company; (iii) intentional breach of a written
covenant with or written policy of the Company relating to the use and
preservation of intellectual property and/or confidentiality; (iv) being
impaired by or under the influence of alcohol, illegal drugs, or controlled
substances while working or while on the property of the Company or any of its
affiliated entities; (v) conviction of or plea of nolo contendre to a felony; or
(vi) dishonest, disloyal, or illegal conduct or gross misconduct which
materially and adversely affects Executive’s performance or the reputation or
business of the Company (it being agreed that a petty offense or a violation of
the motor vehicle code shall not constitute Cause), provided, however, that
prior to the determination that “Cause” under clause (i), (ii), (iii), (iv), or
(vi) of this Section 1.06 has occurred, the Board shall (x) provide to Executive
in writing, in reasonable detail, the reasons for the determination that such
“Cause” exists, (y) afford Executive a thirty (30) day opportunity to remedy any
such breach, if such breach is capable of being remedied during such 30-day
period, and (z) provide Executive an opportunity to be heard prior to the final
decision to terminate Executive’s employment hereunder for such “Cause.”
Notwithstanding the preceding sentence, the Board may terminate Executive
without any advance notification if the “Cause” event is incapable of reasonably
prompt cure or if the Board determines that its fiduciary duty requires such
termination. The Board shall make any decision that “Cause” exists in good
faith. For purposes of this Agreement, no act or failure to act on Executive’s
part shall be considered “willful” unless it is done, or omitted to be done, by
Executive in bad faith or without reasonable belief that her/his action or
omission was in the best interests of the Company or any successor or affiliate.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of counsel for the Company,
or any successor or affiliate, shall be conclusively presumed to be done, or
omitted to be done, in good faith and in the best interests of the Company, or
any successor or affiliate thereof.

 

1.07

Resignation by Executive for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean any of the following without Executive’s prior written
consent: (i) any change in Executive’s title or reporting relationship that does
not reasonably constitute a promotion; (ii) assignment of duties materially and
adversely inconsistent with Executive’s position as Chief Financial Officer of
the Company or Chief Financial Officer of GBCH, or which results in a material
diminution in such position, authority, duties, or responsibilities as herein
contemplated; (iii) any material diminution in Executive’s base salary, annual
bonus opportunity, benefits, and annual equity incentive awards in the
aggregate, excluding any reduction in Executive’s annual equity incentive awards
that (A) is applicable to all similarly situated executives or (B) is ten
percent (10%) or less and results from adjustments to the allocation of a fixed
pool among

 

-4-



--------------------------------------------------------------------------------

  similarly situated executives; (iv) any requirement that Executive relocate
his principal residence from his principal residence on the date hereof; or
(v) any change in Executive’s principal place of business that results in a
one-way commute of greater than forty (40) miles from his principal residence on
the date hereof; provided, however, that Executive must provide written notice
of any event claimed to constitute Good Reason within sixty (60) calendar days
of the initial occurrence of such event; and provided, further, that in each
case the Company has failed to cure the applicable circumstance within thirty
(30) calendar days following written notice from Executive. Executive shall not
be entitled to terminate his employment for Good Reason with respect to
specified events unless Executive tenders resignation for Good Reason within
thirty (30) calendar days of the Company’s failure to cure.

 

1.08 Resignation from Other Positions on Termination. Executive acknowledges and
agrees that effective as of the date of the Triggering Event, Executive shall be
deemed to have resigned from any and all titles, positions, and appointments
Executive holds in the Company, GBCH, or any of their subsidiaries, affiliates,
or employee benefit plans, whether as an officer, director, employee,
consultant, independent contractor, fiduciary, or otherwise. Executive agrees to
execute such documents as the Company, in its sole discretion, shall reasonably
deem necessary to effect such resignations.

ARTICLE II

Executive’s Covenants and Agreements

In addition to any obligations Executive may have with respect to the following
subject matter under and covenant to or policy of the Company in effect on the
date of Executive’s termination of employment, Executive agrees to the promises
set forth in Sections 2.01, 2.02, and 2.03 as follows.

 

2.01 Confidentiality. During the term of this Agreement and continuing for a
period of five (5) years subsequent to the expiration or termination of this
Agreement, Executive shall maintain in the strictest confidence any and all
information regarding the Company, and its affiliated organizations, regarding
their methods of operations; contracts and agreements; financial information and
financial statements; vendor, customer, and marketing information and lists;
policies and procedures; personnel, employment practices and conditions;
marketing and strategic plans and initiatives; customer and supplier
relationships; prices and contracts; price structure; cost structure; and any
and all other information obtained directly or indirectly by Executive deemed by
the Company or its affiliated organizations to be confidential (all of the
foregoing shall be identified hereinafter as “Confidential Information”).
Executive shall not disclose any portion of Confidential Information without the
prior written consent of the Company. Executive shall limit his use of
Confidential Information to the performance of his duties, responsibilities, and
obligations pursuant to this Agreement and for no other purpose. Upon the
termination of Executive’s employment with the Company, Executive shall promptly
deliver to the Company all Confidential Information and correspondence,
drawings, blueprints, manuals, letters, notes, notebooks, reports, flow charts,
programs, proposals, and any other written documents obtaining Confidential
Information.

 

-5-



--------------------------------------------------------------------------------

2.02 Loyalty. Executive shall act with diligence and fidelity to the best of
Executive’s ability in furtherance of the best interests of the Company and its
affiliated organizations. During the term of Executive’s employment with the
Company, or its affiliated organizations, including all extensions and renewals,
and for a period of twenty-four (24) months thereafter, Executive shall not
directly or indirectly recruit, persuade, or encourage employees, vendors,
customers, or any other Parties maintaining relationships with the Company or
its affiliated organizations to terminate or modify their relationship in any
way that would be detrimental to the Company or its affiliated organizations.

 

2.03 Noncompetition. During the term of Executive’s employment with the Company,
or its affiliated organizations, including all extensions and renewals, and for
a period of twelve (12) months thereafter, Executive shall not provide services,
directly or indirectly, as an Executive, principal, partner, contractor,
consultant, director, officer, shareholder, or otherwise to any business entity
that competes with the Company in any of the principal markets in which the
Company markets its products.

 

2.04 Consideration and Acknowledgements. Executive agrees that this Article II
has been negotiated on an arms-length basis between the Parties and represents
material consideration relative to this Agreement. Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily after being
given the opportunity to consult with independent counsel and has given careful
consideration to the restraints imposed upon Executive by this Agreement, and is
necessary for the protection of the Confidential Information, business
strategies, employee and customer relationships, and goodwill of the Company,
and its subsidiaries and affiliates now existing or to be developed in the
future. Executive expressly acknowledges and agrees that each restraint imposed
by this Agreement is reasonable with respect to subject matter, time period, and
geographical area and Executive’s experience and capabilities are such that
Executive has other opportunities to earn a livelihood and adequate means of
support for Executive and Executive’s dependents while complying with the
restrictive covenants contained in Sections 2.01, 2.02, and 2.03.

 

2.05 Nondisparagement. Executive shall not, whether in writing or orally,
malign, denigrate, or disparage the Company or its parent and its and their
respective subsidiaries, affiliates, predecessors, or successors, or any of the
current or former directors, officers, employees, shareholders, partners,
members, agents, or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise make any public
statements (whether in writing or orally) that tend to portray any of the
aforementioned Parties in an unfavorable light. The members of the Board or the
board of directors of the Company and the executives of GBCH shall not, whether
in writing or orally, malign, denigrate, or disparage Executive or otherwise
make any public statements (whether in writing or orally) that tend to portray
Executive in an unfavorable light. Nothing in this Section 2.05 shall or shall
be deemed to prevent or impair the Parties from pleading or testifying, to the
extent that they reasonably believe their pleadings or testimony to be true, in
any legal or administrative proceeding if such testimony is compelled or
requested, or from otherwise complying with legal requirements.

 

-6-



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

 

3.01 Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstance shall to any extent be held invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall, notwithstanding said invalidity, remain valid
and enforceable to the fullest extent permitted by law.

 

3.02 Entire Agreement/Amendment. This Agreement represents the entire agreement
of the Parties and supersedes all prior agreements and understandings, whether
verbal or written, concerning severance compensation to be paid on or after
Executive’s termination of employment. This Agreement may be amended only by a
written agreement signed by both Parties. For the avoidance of doubt, this
Agreement does not supersede the Equity Incentive Plan or agreements executed in
connection with the Equity Incentive Plan and Executive shall have any rights he
may have under the Equity Incentive Plan and agreements executed in connection
with the Equity Incentive Plan.

 

3.03 Remedies upon Breach. The Parties to this Agreement acknowledge that a
Party’s remedy at law for a breach by the other Party of the provisions of the
Agreement, including, but not limited to Article II hereof, will be inadequate.
Accordingly, in the event of the breach or threatened breach by a Party of the
provisions of this Agreement, including, but not limited to Article II hereof,
the other Party shall be entitled to injunctive relief in addition to any other
remedy it may have.

 

3.04 Release and Waiver. Notwithstanding any other provision of this Agreement
to the contrary, Executive acknowledges and agrees that any and all payments and
benefits, other than the Accrued Payments, are conditioned upon and subject to
Executive’s satisfaction of the Release Condition.

 

3.05 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois. The Parties hereto submit to
the in personam jurisdiction of the federal and state courts in the District or
county, respectively, in which Schaumburg, Illinois is situated and agree that
such courts shall be the sole and exclusive forum for the resolution of any
disputes between them.

 

3.06 Assignability. This Agreement is personal to the Parties and may not be
assigned by either of the Parties without the prior written consent of the other
Party hereto.

 

3.07 Agreement Binding; Joint and Several Payment Obligations. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by
Executive’s heirs, executors, distributees, devisees, legatees, legal
representatives, and permitted assigns and the successors and assigns of the
Company and/or GBCH. If Executive dies before any Severance Benefits or Accrued
Payments are fully paid or provided, the Company will continue to pay or provide
such Severance Benefits and/or Accrued Payments to Executive’s surviving spouse
or estate.

 

-7-



--------------------------------------------------------------------------------

3.08 Headings. The headings of this Agreement are for convenience of reference
only and shall not affect the construction or interpretation of any of the
provision hereof.

 

3.09 Waiver. No failure by either Party to exercise any of such Party’s rights
or remedies hereunder and no custom or practice at variance with the terms
hereof shall constitute a waiver or right to demand strict compliance with the
terms of this Agreement at any time.

 

3.10 Notices. Any notice provided for or concerning this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
by United States Certified Mail – Return Receipt Requested and postage prepaid,
addressed as follows:

To the Company:

Global Brass and Copper, Inc.

475 N. Martingale Road, Suite 1050

Schaumburg, IL 60173

Attention: Chief Executive Officer

With a copy to: General Counsel

To Executive:

Robert T. Micchelli

[ADDRESS]

Either Party may change its address for receipt of notices pursuant to this
Agreement by providing written notice of such change to the other Party pursuant
to the provisions hereof.

 

3.11 Section 409A.

 

  (a) For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time. The Parties intend that any amounts
payable hereunder that could constitute “deferred compensation” within the
meaning of Section 409A will be compliant with Section 409A. Notwithstanding the
foregoing, Executive shall be solely responsible and liable for the satisfaction
of all taxes and penalties that may be imposed on or for the account of
Executive in connection with this Agreement (including any taxes and penalties
under Section 409A), and neither the Company nor any of its Subsidiaries or
Affiliates shall have any obligation to indemnify or otherwise hold Executive
(or any beneficiary) harmless from any or all of such taxes or penalties.

 

  (b)

Notwithstanding anything in this Agreement to the contrary, in the event that
Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and Executive is not “disabled” within the meaning of
Section 409A(a)(2)(C), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s “separation from service” (as defined
in Section 409A) or, if earlier, Executive’s date of death. Following any
applicable six (6)

 

-8-



--------------------------------------------------------------------------------

  month delay, all such delayed payments will be paid in a single lump sum on
the earliest date permitted under Section 409A that is also a business day. For
purposes of Section 409A, each of the payments that may be made under
Section 1.02 is designated as separate payments for purposes of Section 409A.

 

  (c) For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A,
references to “termination of employment” (and substantially similar phrases)
shall be interpreted and applied in a manner that is consistent with the
requirements of Section 409A.

 

  (d) To the extent that any reimbursements pursuant to this Agreement are
taxable to Executive, any such reimbursement payment due to Executive shall be
paid to Executive as promptly as practicable consistent with Company practice
following Executive’s appropriate itemization and substantiation of expenses
incurred, and in all events on or before the last day of Executive’s taxable
year following the taxable year in which the related expense was incurred. The
reimbursements pursuant to this Agreement are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Executive receives in any other taxable year.

 

3.12 Withholding; Taxes. The Company may deduct and withhold from any amounts
payable under this Agreement such federal, state, local, non-U.S. or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation.

 

3.13 Consideration. As consideration for execution of this Amended and Restated
Severance Agreement, the Company will make a lump sum cash payment to Executive
of four hundred thousand dollars ($400,000), less applicable withholdings, on
the date Executive attains age sixty (60) years, provided that Executive
satisfies the following requirements: (a) Executive remains continuously
employed by the Company and GBCH as Chief Financial Officer until Executive
attains age sixty (60) years (or the Company or GBCH terminates Executive’s
employment other than for Cause, Executive resigns for Good Reason, or Executive
leaves employment by reason of death or “Disability” (as such term is defined in
the Company’s 2013 Omnibus Equity Incentive Plan), before that date), and
(b) Executive shall have used his best efforts to identify, recruit, or prepare
one or more potential candidates for succession to the position of Chief
Financial Officer by that date. For the avoidance of doubt, nothing in this
provision shall require Executive to retire or otherwise terminate employment at
age sixty (60) years in order to receive the payment. Notwithstanding the
foregoing, if Executive leaves employment before he attains age sixty (60) years
because he has been terminated other than for Cause, Executive resigns for Good
Reason or by reason of death or Disability before that date, the Company will
make the lump sum cash payment to Executive (or his estate, if applicable) of
four hundred thousand dollars ($400,000), less applicable withholdings, not
later than thirty (30) days following the date of his termination of employment.
This Severance Agreement shall amend, restate, and supersede the 2011 Severance
Agreement effective on the date this Severance Agreement executed by the
Parties.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement or caused
this Agreement to be executed the day and date first above written.

 

GLOBAL BRASS AND COPPER, INC.     EXECUTIVE    

 

By:  

 

    ROBERT T. MICCHELLI Title:  

 

      GLOBAL BRASS AND COPPER HOLDINGS, INC.       By:  

 

      Title:  

 

     

 

-10-



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE OF CLAIMS

In connection with the termination of employment of Robert T. Micchelli (the
“Executive”) by Global Brass and Copper, Inc. (the “Company”) and Global Brass
and Copper Holdings, Inc. (“GBCH”), pursuant to the severance agreement between
the Executive and the Company (the “Severance Agreement”), the Executive agrees
as follows:

1. Waiver and Release

 

  (a) As used in this Waiver and Release of Claims (this “Agreement”), the term
“claims” shall include all claims, covenants, warranties, promises,
undertakings, actions, suits, causes of action, obligations, debts, accounts,
attorneys’ fees, judgments, losses and liabilities, of whatsoever kind or
nature, both known and unknown, in law, equity or otherwise.

 

  (b) For and in consideration of the Severance Benefits described in Sections
1.02 and 1.03 of the Severance Agreement, the Executive, for and on behalf of
the Executive and the Executive’s heirs, administrators, executors, and assigns,
effective the Effective Date (as defined below), does fully and forever waive
and release, remise and discharge the Company, GBCH, their direct and indirect
parents, subsidiaries and affiliates, their predecessors and successors and
assigns, together with the respective officers, directors, partners,
shareholders, employees, members, and agents of the foregoing (collectively, the
“Group”) from any and all claims which the Executive had, may have had, or now
has against the Company, the Group, collectively or any member of the Group
individually, for or by reason of any matter, cause or thing whatsoever,
including but not limited to any claim arising out of or attributable to the
Executive’s employment or the termination of the Executive’s employment with the
Company, and also including but not limited to claims of breach of contract,
wrongful termination, unjust dismissal, defamation, libel or slander, or under
any federal, state or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability or sexual preference. This
release of claims includes, but is not limited to, all claims arising under the
Age Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act,
the Americans with Disabilities Act, the Civil Rights Act of 1991, the Family
Medical Leave Act, the Equal Pay Act, the New York Human Rights Law, the New
York City Administrative Code, the Illinois or Ohio human relations act and all
other federal, state and local labor and anti-discrimination laws, the common
law and any other purported restriction on an employer’s right to terminate the
employment of employees.

 

  (c) The Executive specifically releases all claims against the Group and each
member thereof under the Age Discrimination in Employment Act of 1967 (the
“ADEA”) relating to the Executive’s employment and its termination.

 

  (d)

The Executive represents that the Executive has not filed or permitted to be
filed against the Group, any member of the Group individually or the Group
collectively, any lawsuit, complaint, charge, proceeding or the like, before any



--------------------------------------------------------------------------------

  local, state or federal agency, court or other body (each, a “Proceeding”),
and the Executive covenants and agrees that the Executive will not do so at any
time hereafter with respect to the subject matter of this Agreement and claims
released pursuant to this Agreement (including, without limitation, any claims
relating to the termination of the Executive’s employment), except (i) as may be
necessary to enforce this Agreement or Executive’s rights to indemnification
under that certain Indemnification Agreement dated April 17, 2013, by GBCH,
(ii) to obtain benefits described in or granted under this Agreement, (iii) to
seek a determination of the validity of the waiver of the Executive’s rights
under the ADEA, or (iv) to initiate or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”).
Except as otherwise provided in the preceding sentence, (x) the Executive will
not initiate or cause to be initiated on the Executive’s behalf any Proceeding,
and will not participate (except as required by law) in any Proceeding of any
nature or description against any member of the Group individually or the Group
collectively that in any way involves the allegations and facts that the
Executive could have raised against any member of the Group individually or the
Group collectively as of the date hereof and (y) the Executive waives any right
the Executive may have to benefit in any manner from any relief (monetary or
otherwise) arising out of any Proceeding.

2. Acknowledgment of Consideration. The Executive is specifically agreeing to
the terms of this release because the Company has agreed to pay the Executive
money and other benefits to which the Executive was not otherwise entitled under
the Company’s policies or under the Severance Agreement (in the absence of
providing this release). The Company has agreed to provide this money and other
benefits because of the Executive’s agreement to accept it in full settlement of
all possible claims the Executive might have or ever had, and because of the
Executive’s execution of this Agreement.

3. Acknowledgments Relating to Waiver and Release; Revocation Period. The
Executive acknowledges that the Executive has read this Agreement in its
entirety, fully understands its meaning and is executing this Agreement
voluntarily and of the Executive’s own free will with full knowledge of its
significance. The Executive acknowledges and warrants that the Executive has
been advised by the Company to consult with an attorney prior to executing this
Agreement. The offer to accept the terms of the Agreement is open for sixty
(60) calendar days from the date the Executive receives the Agreement. The
Executive shall have the right to revoke this Agreement for a period of seven
(7) calendar days following the Executive’s execution of this Agreement, by
giving written notice of such revocation to the Company. This Agreement shall
not become effective until the eighth (8th) day following the Executive’s
execution of it (the “Effective Date”).

4. Remedies. The Executive understands and agrees that if the Executive breaches
any provisions of this Agreement, in addition to any other legal or equitable
remedy the Company may have, the Company shall be entitled to cease making any
payments or providing any benefits to the Executive under Section 1.02 of the
Severance Agreement, and the Executive shall reimburse the Company for all its
reasonable attorneys’ fees and costs incurred by it arising out of any such
breach. The remedies set forth in this paragraph shall not apply to any
challenge to

 

-12-



--------------------------------------------------------------------------------

the validity of the waiver and release of the Executive’s rights under the ADEA.
In the event the Executive challenges the validity of the waiver and release of
the Executive’s rights under the ADEA, then the Company’s right to attorneys’
fees and costs shall be governed by the provisions of the ADEA, so that the
Company may recover such fees and costs if the lawsuit is brought by the
Executive in bad faith. Any such action permitted to the Company by this
paragraph, however, shall not affect or impair any of the Executive’s
obligations under this Agreement, including without limitation, the release of
claims in paragraph 1 hereof. The Executive further agrees that nothing herein
shall preclude the Company from recovering attorneys’ fees, costs or any other
remedies specifically authorized under applicable law.

5. No Admission. Nothing herein shall be deemed to constitute an admission of
wrongdoing by the Company or any member of the Group. Neither this Agreement nor
any of its terms shall be used as an admission or introduced as evidence as to
any issue of law or fact in any proceeding, suit or action, other than an action
to enforce this Agreement.

6. Governing Law. The terms of this Agreement and all rights and obligations of
the Parties hereto, including its enforcement, shall be interpreted and governed
by the laws of the State of Illinois without regard to the principles of
conflicts of laws of the State of Illinois or those of any other jurisdiction
which could cause the application of the laws of any jurisdiction other than the
State of Illinois.

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the day
and year set forth opposite the Executive’s signature below.

 

 

   

 

  DATE     Robert T. Micchelli  

 

-13-



--------------------------------------------------------------------------------

Exhibit B

Seventy percent (70%) of one year of base pay at the highest rate of base salary
payable to the Executive during the one year period immediately prior to the
Triggering Event.

 

-14-